250 S.W.3d 719 (2008)
Walter A. HARRIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67840.
Missouri Court of Appeals, Western District.
February 5, 2008.
Motion for Rehearing and/or Transfer Denied March 25, 2008.
Application for Transfer Denied May 20, 2008.
Ellen H. Flottman, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HAROLD L. LOWENSTEIN, P.J., JOSEPH M. ELLIS and THOMAS H. NEWTON, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 25, 2008.

ORDER
PER CURIAM.
Mr. Walter A. Harris appeals the denial of his Rule 24.035 post-conviction relief motion. He claims that his plea counsel was ineffective during the sentencing hearing.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).